The Chancellor.
The bill is filed by a legatee under tbe will of George Konkle, deceased, against his daughter, Mrs. Harriet Warner, and her husband, John W. Warner, as administrators de bonis non cum testamento annecco of his estate, and others. Its object is to compel payment of the complainant’s legacy. The bill states that *360the testator died in 1868; that by the will the use of all his property was given to his widow for life; that his widow and Nathan Roe were his executors; that the widow survived her co-executor; that she died in 1877; that after her death and in May, 1878, the administrators were appointed; that they brought suit in this court against her executor to recover property alleged to belong to the estate of their testator, and were successful; that by a decree of this court in that cause, made in February, 1881, her executor was ordered to pay to them certain moneys, and to deliver to them certain securities to be administered by them, and that it was thereby also ordered that they make their final account and settlement of the estate in the Sussex orphans court. The bill further states that the administrators have never collected any of the money, nor received the securities, or any of them, which were awarded to them by the decree, nor made any effort in that direction; that there are in the hands of the widow’s executor, due to and receivable by the administrators, the sum of $1,860.16 in money, and securities to the amount of $5,645 and interest, more than enough to pay the general legacies, which are only $1,000, besides interest; and that the complainant has tendered a refunding bond and demanded payment of his legacy, but in vain. The bill prays that the administrators may be removed from their office, or that the widow’s executor may be decreed to pay the complainant’s legacy, and be credited with the amount paid on the money due from him to the administrators, and there is a prayer for general relief. There is no answer. By the proofs, it appears that the administrators are prevented from settling the estate by their disagreement with each other. By his will, George Konkle gave to his son Peter and his grandson, the complainant, each $500, payable in one year after the death of his widow, and after deducting those legacies, he gave half of the residue to Mrs. Warner, and directed that the other half be invested and the interest paid to his daughter, Lauretta McCann, during the lifetime of her husband, with directions that if she should survive her husband, the principal be paid to her on his death ; but if she should not survive him, then that, on her death, the principal be divided among her *361children. Mrs. McCann and her husband are both alive. It appears by the proofs that the administrators have never filed any inventory, nor taken any action in reference to the estate, since they were appointed. It also appears that the widow’s executor is, and has been, ready to comply with the decree before mentioned. The decree that the administrators account and settle in the Sussex orphans court was a mere direction that they settle there instead of here. This court cannot remove them from their office. Leddel’s Exr. v. Starr, 4 C. E. Gr. 159. But it may compel them to account, with a view to the payment of the complainant’s legacy and the investment of that of Mrs. McCann. No misconduct is charged in the bill, except the failure to get the money and securities awarded to them by the decree. Their testator has been dead about thirteen years. There are probably no debts due from his estate, and nothing remains to be done but to collect the assets and distribute them according to the directions of the will. They make no answer, and give no reason why they should not be decreed to pay the complainant’s legacy. But it appears that they have not, in fact, because of their disagreement, got the money and securities from the widow’s executor, and it does not appear that there are any other assets. There will be an order that they proceed to collect the assets and settle their accounts in this court.